TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                     NO. 03-12-00318-CV


              Texas State Board of Veterinary Medical Examiners, Appellant

                                                v.

                               Gene Giggleman, DVM, Appellee




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
        REVERSED AND RENDERED -- OPINION BY JUSTICE PEMBERTON




       THE THIRD COURT OF APPEALS, having heard this cause on appeal from the 201st

District Court of Travis County, and having considered the appellate record, briefs, and counsels’

arguments, concludes that the district court’s judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

       (1) The district court’s judgment is reversed; and

       (2) Giggleman’s claims for attorney’s fees are dismissed for want of subject matter
           jurisdiction;

       IT IS FURTHER ordered that Giggleman shall pay the costs of the appeal, both in this

Court and the court below; and that this decision be certified below for observance.